Exhibit 10.2
ALON USA ENERGY, INC.
RESTRICTED STOCK AWARD AGREEMENT
     WHEREAS, ________________________ (the “Participant”) is an employee of
Alon USA Energy, Inc., a Delaware corporation (the “Company”) or one of its
Subsidiaries, and a Participant within the meaning of the Alon USA Energy, Inc.
Amended and Restated 2005 Incentive Compensation Plan (the “Plan”);
     WHEREAS, the grant of restricted shares evidenced by this agreement (the
“Agreement”) was authorized by a resolution of the Board of Directors of the
Company (the “Board”).
     NOW, THEREFORE, subject to and upon the terms, conditions, and restrictions
set forth in this Agreement and in the Plan, a copy of which is attached hereto
and incorporated herein by reference, the Company hereby agrees, provided the
Participant remains continuously employed by the Company and its Subsidiaries
until such date, to grant to the Participant restricted shares of Common Stock
(upon the effectiveness of each such grant, the “Restricted Shares”) in
accordance with the following schedule on the respective dates of grant (each a
“Date of Grant”):

      Number of Restricted     Shares Granted   Date of Grant
 
  May 10, 2011
 
  May 10, 2012
 
  May 10, 2013
 
  May 10, 2014
 
  May 10, 2015

     Terms not defined in this Agreement have the meanings set forth in the
Plan.
     1. Rights of Grantee.
          (a) The Restricted Shares will be fully paid and nonassessable and
will be represented by a certificate or certificates registered in the name of
the Participant and bearing a legend referring to the restrictions hereinafter
set forth. Except as otherwise provided herein, the Participant will have all of
the rights of a stockholder with respect to the Restricted Shares; provided,
however, that any additional shares of Common Stock or other securities that the
Participant may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company will be subject to the same restrictions as the Restricted Shares. In
order to reflect the effect of any such event, appropriate adjustments will be
made to the number and/or class of shares which Participant is eligible to
receive pursuant to this Agreement.
          (b) The Participant will not be entitled to vote the Restricted Shares
or to receive dividends with respect to the Restricted Shares. For purposes of
this Agreement, the

 



--------------------------------------------------------------------------------



 



continuous employment of the Participant with the Company and its Subsidiaries
will not be deemed to have been interrupted, and the Participant will not be
deemed to have ceased to be an employee of the Company and its Subsidiaries, by
reason of the transfer of the Participant’s employment among the Company and its
Subsidiaries or a leave of absence approved by the Company’s Executive Chairman
of the Board.
     2. Restrictions on Transfer. The Restricted Shares and the right to receive
future grants of Restricted Shares may not be transferred, sold, pledged,
exchanged, assigned or otherwise encumbered or disposed of by the Participant,
except to the Company, until the Restricted Shares become vested in accordance
with Section 3 below; provided, however, that the Participant’s interest in the
Restricted Shares may be transferred by will or the laws of descent and
distribution. Any purported transfer, encumbrance or other disposition of the
Restricted Shares before they become vested will be null and void, and the other
party to any such purported transaction will not obtain any rights to or
interest in the Restricted Shares.
     3. Vesting of Restricted Shares.
          (a) Vesting. The Participant will acquire a vested interest in, and
the restrictions on transfer set forth in Section 2 will lapse with respect to,
Restricted Shares in accordance with the schedule set forth below (each date
being referred to as a “Vesting Date”), subject to the Participant’s remaining
in the continuous employ of the Company and its Subsidiaries during the period
from the Date of Grant to the Vesting Date. Notwithstanding the foregoing, if
the Participant is subject to the Alon USA Energy, Inc. Securities Trading
Policy (the “Policy”) on the Vesting Date and the Vesting Date is not a trading
date under the Policy, the Restricted Shares will vest on the first day
following the Vesting Date that is a trading date under the Policy, provided the
Participant remains continuously employed by the Company and its Subsidiaries
until such date.

      Number of Restricted     Shares Vested   Vesting Date
_______Restricted Shares originally granted on May 10, 2011
  May 10, 2012
_______Restricted Shares originally granted on May 10, 2012
  May 10, 2013
_______Restricted Shares originally granted on May 10, 2013
  May 10, 2014
_______Restricted Shares originally granted on May 10, 2014
  May 10, 2015
______ (all remaining Restricted Shares)
  May 10, 2016

          (b) Full Vesting Upon Certain Events. Notwithstanding the provisions
of Section 3(a), the Participant will acquire a vested interest in, and the
restrictions on voting and the right to receive dividends set forth in Section
1(b) and the restrictions on transfer set forth in

 



--------------------------------------------------------------------------------



 



Section 2 will lapse with respect to, all of the granted but nonvested
Restricted Shares in the event of (i) the involuntary termination of the
Participant’s employment with the Company and its Subsidiaries for a reason
other than Cause or (ii) the Participant’s termination of employment with the
Company and its Subsidiaries by the Participant for Good Reason, in each case
within the 24-month period following the occurrence of a Change in Control.
          (c) Forfeiture. In the event the Participant terminates employment
with the Company and its Subsidiaries for any reason other than disability,
death, involuntary termination by the Company other than for Cause or
termination by the Participant for Good Reason, the unvested Restricted Shares
will be forfeited immediately and the certificate(s) representing the unvested
Restricted Shares will be cancelled as well as any right to grants that are not
yet effective.
     4. Participant’s Put Right. If at any time there is no longer a regular
public trading market for the Common Stock, the Participant will have the right
to require the Company to purchase any or all of the vested Restricted Shares in
accordance with this Section 4, provided the Participant has held such shares
for at least six months. The Participant’s right to require the Company to
purchase vested Restricted Shares may be exercised by delivering a written
notice (the “Put Notice”) to the Company that sets forth the Participant’s
irrevocable undertaking to sell to the Company the number of vested Restricted
Shares stated in such Put Notice. The purchase price per share to be paid for
the Participant’s vested Restricted Shares will be the Market Value per Share on
the closing date of the purchase and sale contemplated by this Section 4, which
will occur on the 30th day following delivery of the Put Notice or such earlier
date as may be agreed to by the parties. At such closing, the Company will
deliver the aggregate purchase price to the Participant in cash, against
delivery by the Participant of certificates representing the vested Restricted
Shares being purchased, free and clear of all liens, claims and encumbrances and
endorsed in good form for transfer.
     5. Retention of Stock Certificates by the Company. The certificates
representing the Restricted Shares will be held in custody by the Secretary of
the Company, together with a stock power endorsed in blank by the Participant,
until the Restricted Shares vest in accordance with this Agreement. In order for
this Agreement to be effective, the Participant must sign and return such stock
power to the attention of the Secretary of the Company.
     6. Taxes and Withholding. To the extent that the Company is required to
withhold any federal, state, local or foreign taxes in connection with the
issuance or vesting of any restricted or nonrestricted Common Shares or other
securities pursuant to this Agreement, and the amounts available to the Company
for such withholding are insufficient, it will be a condition to the issuance or
vesting of the Common Shares, as the case may be, that the Participant will pay
such taxes or make provisions that are satisfactory to the Company for the
payment thereof. The Participant may elect to satisfy all or any part of any
such withholding obligation by retention by the Company of a portion of the
nonforfeitable Common Shares that are issued or transferred to the Participant
hereunder, and the Common Shares so retained will be credited against any such
withholding obligation at the Market Value per Share on the date of such
issuance or transfer. However, in no event may the Participant elect to have a
number of Common Shares withheld in excess of the number of Common Shares
required to satisfy the Company’s minimum statutory tax withholding obligation.

 



--------------------------------------------------------------------------------



 



     7. Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any restricted or nonrestricted Common Shares or other
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such law.
     8. Definitions. For purposes of this Agreement, the terms set forth below
will have the following meanings:
          (a) “Cause” means (i) the Participant’s conviction of a felony or a
misdemeanor where imprisonment is imposed for more than 30 days; (ii) the
Participant’s commission of any act of theft, fraud, dishonesty, or
falsification of any employment or Company records; (iii) the Participant’s
improper disclosure of confidential information of the Company; (iv) any
intentional action by the Participant having a material detrimental effect on
the Company’s reputation or business; (v) any material breach by the Participant
of this Agreement or the Participant’s employment agreement with the Company or
one of its Subsidiaries, which breach is not cured within ten (10) business days
following receipt by the Participant of written notice of such breach; (vi) the
Participant’s unlawful appropriation of a corporate opportunity; or (vii) the
Participant’s intentional misconduct in connection with the performance of any
of the Participant’s duties, including, without limitation, misappropriation of
funds or property of the Company, securing or attempting to secure to the
detriment of the Company any profit in connection with any transaction entered
into on behalf of the Company, any material misrepresentation to the Company, or
any knowing violation of law or regulations to which the Company is subject.
          (b) “Change in Control” means the occurrence after the date of this
Agreement of any of the following events:
               (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause (i) such person will be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Company; or
               (ii) individuals who on the date hereof constituted the Board
(together with any new directors whose election by the Board or whose nomination
for election by the shareholders of the Company was approved by a vote of a
majority of the directors of the Company then still in office who were either
directors on the date hereof or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or
               (iii) the merger or consolidation of the Company with or into
another person or the merger of another person with or into the Company, or the
sale of all or substantially all the assets of the Company (determined on a
consolidated basis) to another person (other than, in all such cases, a person
that is controlled by the Permitted Holders), other

 



--------------------------------------------------------------------------------



 



than a transaction following which (A) in the case of a merger or consolidation
transaction, (1) holders of securities that represented 100% of the Voting Stock
of the Company immediately prior to such transaction own directly or indirectly
at least a majority of the voting power of the Voting Stock of the surviving
person in such merger or consolidation transaction immediately after such
transaction and in substantially the same proportion to each other as before the
transaction or (2) immediately after such transaction the Permitted Holders
beneficially own, directly or indirectly, at least a majority of the voting
power of the Voting Stock of the surviving person in such merger or
consolidation transaction immediately after such transaction and (B) in the case
of a sale of assets transaction, the transferee assumes the obligations of the
Company under this Agreement and either (1) is or becomes a Subsidiary of the
transferor of such assets or (2) is or becomes a person a majority of the total
voting power of the Voting Stock of which is beneficially owned, directly or
indirectly, by the Permitted Holders; or
               (iv) the adoption of a plan relating to the liquidation or
dissolution of the Company.
          (c) “Good Reason” means (i) without the Participant’s prior written
consent, the Company reduces Participant’s base compensation or the percentage
of the Participant’s base compensation established as the Participant’s maximum
target bonus percentage for purposes of the Company’s annual cash bonus plan,
(ii) any material breach by the Company or its Subsidiaries of this Agreement or
the Participant’s employment agreement with the Company or one of its
Subsidiaries, which breach is not cured within ten (10) business days following
receipt by the Company of written notice of such breach; and (iii) without the
Participant’s prior written consent, the Company requires the Participant to be
based at an office or location that is more than 35 miles from the location at
which the Participant was based on the date hereof, other than in connection
with reasonable travel requirements of the Company’s business.
          (d) “Market Value per Share” means, at any date, the closing sale
price of the Common Stock on that date (or, if there are no sales on the date,
the last preceding date on which there was a sale) on the principal national
securities exchange or in the principal market on or in which the Common Stock
is traded. If there is no regular public trading market for the Common Stock,
the Market Value per Share will be the fair market value of a share of Common
Stock , without discount for minority interest, illiquidity or restrictions on
transfer, as determined in good faith by agreement of the Participant and the
Board; provided that if no agreement is reached within 30 days, the fair market
value of a share of Common Stock shall be determined by an independent,
recognized investment bank, accounting firm or business valuation company
mutually agreed to by the parties (the “Appraiser”) and whose determination of
Market Value per Share shall be conclusive and binding. The costs of the
Appraiser will be borne equally by the Participant and the Company.
          (e) “Permitted Holders” means Alon Israel Oil Company, Ltd., Bielsol
Investments (1987) Ltd., and Tabris Investments Inc.
     9. General Provisions.
          (a) The Company may assign any of its rights and obligations under
this Agreement. Any assignment of rights and obligations by the Participant
requires the Company’s

 



--------------------------------------------------------------------------------



 



prior written consent. This Agreement, and the rights and obligations of the
parties hereunder, will be binding upon and inure to the benefit of their
respective successors, assigns, heirs, executors, administrators and legal
representatives.
          (b) Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile, addressed to the other party at its facsimile number specified herein
(or hereafter modified by subsequent notice to the parties hereto), with
confirmation of receipt made by both telephone and printed confirmation sheet
verifying successful transmission of the facsimile; (iii) one business day after
deposit with an express overnight courier for United States deliveries, or two
business days after such deposit for deliveries outside of the United States; or
(iv) three business days after deposit in the United States mail by certified
mail (return receipt requested) for United States deliveries. All notices for
delivery outside the United States will be sent by facsimile or by express
courier. All notices not delivered personally or by facsimile will be sent with
postage and/or other charges prepaid and properly addressed to the party to be
notified at the address or facsimile number set forth below the signature lines
of this Agreement or at such other address or facsimile number as such other
party may designate by one of the indicated means of notice herein to the other
party hereto. Notices by facsimile will be machine verified as received.
          (c) The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
          (d) The titles, captions and headings of this Agreement are included
for ease of reference only and will be disregarded in interpreting or construing
this Agreement. Unless otherwise specifically stated, all references herein to
“sections” and “exhibits” will mean “sections” and “exhibits” to this Agreement.
          (e) This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered will be deemed an original, and all of
which together will constitute one and the same agreement.
          (f) Whenever possible, each provision or portion of any provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision or portion of any provision in such jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.
          (g) This Agreement may be executed and delivered by facsimile and upon
such delivery the facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.

 



--------------------------------------------------------------------------------



 



          (h) Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the Plan amendment is applicable hereto;
provided, however, that no amendment will adversely affect the rights of the
Participant under this Agreement without the Participant’s consent. No amendment
of or waiver of, or modification of any obligation under this Agreement will be
enforceable unless set forth in a writing signed by the party against which
enforcement is sought. Any amendment effected in accordance with this section
will be binding upon all parties hereto and each of their respective successors
and assigns. No delay or failure to require performance of any provision of this
Agreement will constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
will constitute a subsequent waiver of such provision or of any other provision
herein, nor will it constitute the waiver of any performance other than the
actual performance specifically waived.
          (i) It is intended that that any amounts payable under this Agreement
and the Committee’s exercise of authority or discretion hereunder comply with
the provisions of Code Section 409A and the Treasury regulations relating
thereto so as not to subject the Participant to the payment of the additional
tax, interest and any tax penalty which may be imposed under Code Section 409A.
Reference to Code Section 409A will also include any proposed, temporary or
final regulations, or any other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
Notwithstanding the foregoing, no particular tax result for the Participant with
respect to any income recognized by the Participant in connection with this
Agreement is guaranteed, and the Participant will be responsible for any taxes,
penalties and interest imposed on the Participant in connection with this
Agreement.
     10. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. The Committee, as constituted from
time to time, will, except as expressly provided otherwise herein, have the
right to determine any questions that arise in connection with this Agreement.

            ALON USA ENERGY, INC.
      By           Name:   Paul Eisman        Title:   President     


ACCEPTED:
        Signature of Participant             

 